Seymour, J.
The question in this case is whether certain real estate of the plaintiff situate in Hartford is or is not liable to taxation. A tax was assessed upon it by the town and collected by compulsory process, and this action is brought to recover the money so collected.
The property is claimed to be exempt from taxation under the act of 1702. This act is as follows : “ Be it enacted, &c., “ That all such lands, tenements, hereditaments, and other estates, that either formerly have been or hereafter shall be given and granted, either by the General Assembly of this colony, or by any town, village, or particular person, for the maintenance of the ministry of the gospel in any part of this colony, or schools of learning, or for relief of poor people, or for any other public or charitable use, shall forever remain and be continued to the use or uses to which such lands, tenements, hereditaments, or other estates, have been or shall be given and granted, according to the true intent and meaning of the grantors, and to np other use whatever: and also be exempted out of the general lists of estates, and free from the payment of rates.” ’ •
Until 1821 this act continued in full force, having been reenacted in the same words in all the prior revisions of the statutes. In 1821 the clause exempting from taxation is omitted, the residue of the act being in substance retained, with slight change of phraseology. The revision of 1821 contained the following provisions: First, that all statute laws of the state, other than the acts of 1821, be repealed. “Provided nevertheless, that all rights, privileges and im*286munities granted to and vested in any- persons or body corporate by virtue of the laws hereby repealed, shall remain unimpaired and unaffected by such repeal.” Second, that all real and personal property shall be valued and set in the list in the manner particularly specified in the act concerning taxes; under which specifications is the following : “ Lands &c. which have heretofore been granted or sequestered for the use of schools, or other public or pious uses, and which have been ieased or let for terms of time not yet expired, at rents merely nominal, shall be valued and assessed at such rate and proportion as, regarding the duration of the lease, the rent now actually paid and applied to such public uses bears to the whole actual value.”
The effect of these provisions of the revision of 1821 became the subject of litigation in 1826, in the case of Atwater v. Woodbridge, 6 Conn., 228. The question before the court was whether an old fund belonging to a religious society was taxable, the fund being lent and on interest, and the income faithfully devoted to the pious uses for which it had been given. Judge Brainard giving the opinion of the court says, “In no act of the legislature do I find the statute of 1702 repealed, certainly not expressly, and I think not by any fair implication.” He further says, “ I cannot for a moment believe that the legislature ever intended to interfere with the rights given and acquired under the statute, but if they did, I will with deference, but with boldness, say they had no constitutional power to effect it. It appears to me that property given under the statute, so long as it is applied to the uses designated, must forever retain the rights and privileges attached to it at the time of the grant.”
In the case of Landon v. Litchfield, 11 Conn., 269, Judge Church, in commenting on the case of Atwater v. Woodbridge, treats the decision as founded upon the proposition that the statute of 1702 was not repealed in respect to estates given and still held for pious uses in the hands of the donee. And an examination of that case clearly shows, we think, such to have been the ruling of the court. This decision has never to our knowledge been questioned, either in the courts or in *287practice. These ancient hinds, while applied to the uses designated, .have been regarded as exempt from the payment of rates, and treated accordingly.
It is not important to vindicate this ruling in Atwater v. Woodbridge. It is conceded that now, under the decision of tins court in the late case of Lord v. Litchfield, such funds may be .taxed whenever the legislature sees fit to express its will to that effect. So that the only question is whether the will of the legislature has been so expressed or not, and upon the simple question of the construction of ancient statutes, we' should feel bound to yield to authority, unless clearly convinced that such authority was manifestly erroneous.
The legislature in 1821 undoubtedly intended to tax estates once conveyed to public uses, which had been conveyed away and devoted to other uses, as is clearly shown by the provisions above recited regarding such lands which had been leased at rents merely nominal. And the fact of such special provision in relation to lands thus diverted from their proper object, implies that lands not thus diverted were to remain exempt.
Our courts, acting upon the idea that' the act of 1702 is in the nature of a contract, and protects from taxation all lands once granted to public uses, went so far as to hold in the case of Landon v. Litchfield, that the land in the hands of lessees at nominal rents was exempt, the express provisions of the statute to the contrary notwithstanding. But in 1866 the case of Landon v. Litchfield was overruled in its application to long leases. Brainard v. Colchester, 81 Conn., 407. And finally, in the case of Lord v. Litchfield, 36 Conn., 116, the exemptions of the act of 1702 were held subject to legislative control.
The law then as* settled by authority on this vexed question is now as follows:
1. It is not doubted that by the revision of 1821 all property thereafter conveyed to public uses is subjected to taxation.
2. °As to property conveyed to public uses before 1821, it may be taxed if the legislature chooses to subject it to taxation, but such property is left by the acts of 1821 under the *288protection of the statute of 1702, so long as it is faithfully appropriated to its designated use.
The question remains to be decided whether,, since the revision of 1821, these ancient funds, while faithfully applied to their trust, have been by the legislature subjected to taxation.
We think they have not. The construction given by the court to the acts of 1821 has been publicly known since 1826, and no express repeal of the exemption has been made. The laws concerning the assessments of taxes have undergone frequent changes since 1821, but, as applicable to the matter under consideration, the changes have been slight. The special provision for taxing lands once conveyed to public uses, but • since leased at nominal rents, is preserved in a changed form in the act of 1866; the clause now being b that whenever any ecclesiastical society, or other public or charitable institution, shall have leased, or otherwise conveyed, any real estate from which said institution does not receive an annual income or rent, or where such conveyance is intended to be a perpetual conveyance, such' estate shall not be exempt from taxation.” The implication from this clause in favor of lands not thus leased, is the same as from the like clause in the statutes of 1821. Our present revision also contains the same proviso as that in the acts of 1821, saving such rights and immunities as had become vested by virtue of the laws repealed.
The present revision in general terms subjects to taxation all property not'specially exempted, and the revision of 1821 also in its .general 'terms subjected to taxation the property which was the subject of litigation in Atwater v. Woodbridge.
The case therefore of Atwater v. Woodbridge seems to govern this case, and we hold that the statutes now in force do not subject to taxation lands, which prior to 1821 were given or granted for the maintenance of the gospel, and which are now devoted to that use.
The question then which next arises is whether any or all the property of the plaintiff which was assessed is entitled to exemption under this rule. The fund raised by subscription December 6th, 1802, was clearly within the statute of 1702, and this fund, together with the fund *289which formerly belonged to the society, was by resolution of the General Assembly at its May session, 1803, to be kept entire as a society fund, the interest thereof to be appropriated for the support of the gospel ministry in said society, and to be a perpetual fund. A considerable part of this fund was first invested in Phoenix Bank stock, and afterward in the stores which are the subject of dispute in this case.
The store purchased of Mr. Terry for $4,000 was paid for wholly by the proceeds of this fund. That store is therefore subjected to the original trust of being a perpetual fund for the support of the gospel ministry in said society. It is said that the deed to the society is in the usual form, and does not indicate the trust; but the trust attaches itself in fact to the property, and the society, acknowledging the obligation of the trust, devotes the rents to the uses intended. It was said in argument that the rents were appropriated to the general purposes of the society, and it is true they are not specifically and distinctly applied to the support of the ministry, but we think the income is being used in substantial conformity with the trust, and that the Terry store is exempt from taxation under the laws as now existing.
The Wadsworth store was largely paid for by old funds exempt from taxation, but other funds not exempt were used in the purchase, and the different funds have been so mingled and confused that this store was the proper subject of assessment and taxation. Among other funds used in payment for the Wadsworth store, $460 was derived from the sale of a conference house belonging to the church as such. This fond was not prior to 1821 given as a permanent fund, with intent that it should remain forever to charitable uses, and was therefore not within the provisions of the act of 1702, either as a permanent trust, or as exempt from taxation. The church dealt with the property as their own, to sell and dispose of at their pleasure, as they did. Other of the funds used in payment of the Wadsworth store are still less within the provisions of the act of 1702.
We therefore advise that the Terry store is exempt, and *290that the Wadsworth store is not exempt; and upon the principle adopted in the case of Hubbard v. Brainard, 35 Conn., 563, that judgment be rendered for the plaintiff to recover the amount paid the defendant as tax on said stores.
In this opinion the other judges concurred.